PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

The Washington University 
660 S. Euclid, CB8013 
St. Louis, MO 63110 


In re Application of: Anthony French 
Serial No.: 16784370          
Filed: February 7, 2020 
Docket: 018911/US-NP 
Title: METHODS AND COMPOSITIONS FOR MODULATION OF DYSREGULATED PLCG2 PHOSPHORYLATION
::::::

DECISION ON REQUEST FOR DEFERRAL OF EXAMINATION UNDER 37 C.F.R. § 1.103(d)




This is a decision on the request for deferral of examination, filed on February 7, 2020, under 37 C.F.R. §1.103(d).

The petition is DENIED.


REVIEW OF FACTS

On February 7, 2020, Petitioner requested deferral of examination under 37 CFR 1.103(d) for a period of 36 months from the earliest filing date for which benefit is claimed.

REGULATION AND PRACTICE

M.P.E.P. § 709(C)(1) states in relevant part:

A request for deferral of examination under 37 CFR 1.103(d) must include:

(A)    a period of suspension, in a whole number of months, not extending beyond three years from the earliest effective filing date (if the request includes no period of suspension or a period that exceeds the maximum period permitted under the rule, i.e., beyond 3 years from the earliest effective filing date, the Office will assume that the maximum period is requested);
(B)     the publication fee set forth in 37 CFR 1.18(d); and 
(C)     the processing fee set forth in 37 CFR 1.17(i).

The Office will not grant a deferral of examination unless the following conditions are met:


(B)     the application must be filed on or after November 29, 2000 (the effective date of the eighteen month publication provisions of the AIPA);
(C)    the applicant has not filed a nonpublication request under 37 CFR 1.213(a), or if a nonpublication request has been filed in the application, the applicant must file a request under 37 CFR 1.213(b) to rescind a previously filed nonpublication request (see the second check box on the form PTO/SB/37);
(D)     the application must be in condition for publication as provided in 37 CFR 1.211(c) (if the application has been forwarded to the Technology Center by the Office of Initial Patent Examination (OIPE), the application can be assumed to be in condition for publication); and
(E)     the Office has not issued either an Office action under 35 U.S.C. 132 (e.g., a restriction, a first Office action on the merits, or a requirement under 37 CFR 1.105) or a notice of allowance under 35 U.S.C. 151.


ANALYSIS AND DECISION

Petitioner’s request, filed February 7, 2020, for deferral of examination under 37 C.F.R. § 1.103(d) is moot as the time period (36 months) requested for deferral of examination has elapsed. The earliest filing date for which benefit is claimed is February 8, 2019. A request for a 36 month deferral of examination would have expired on February 8, 2022.

The petition is therefore DENIED as moot because the suspension period has elapsed.

This is not a final agency decision. If Applicant would like to challenge this decision, a reconsideration request should include a cover letter entitled “Reconsideration for Petition under 37 CFR 1.103(d)” and directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.  See MPEP 1002.02(b). 

Any inquiry concerning this decision should be directed to Scarlett Goon at (571) 270-5241. 
 
/Scarlett Goon/
Quality Assurance Specialist
TC1600

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646